Title: From George Washington to Major General Alexander McDougall, 3 June 1779
From: Washington, George
To: McDougall, Alexander


        
          Dr Sir
          Head Quarters Middle Brook June 3: 1779
        
        I last night received your three favours, One of May the 31st and two of June the 1st. I am happy to find your Affairs seem to be in good train.
        You mention the return of the Detachment from Virginia—This may have happened; but it has not been announced by my intelligence. Perhaps it is designedly given out by the Enemy.
        Their design is now apparently against the Forts and these certainly ought to ingage our principal attention; but we should also attend to the possibilities of an attempt on this Army, by endeavouring to prevent a junction of our force and turning upon this part of it with their whole strength. Should this happen, you will endeavour to give us all the aid in your power, consistent with your situation. I am Dr sir with great regard Yr Most Obed. servant
        
          Go: Washington
        
      